ORDER
This Court’s order of August 3, 1990, 120 N.J. 679, 577 A.2d 497, disbarring respondent GERALD C. KELLY of WEST-FIELD, who was admitted to the bar of this State in 1967, is stayed pending further Order of this Court subject to the conditions that respondent not take on any new clients and that respondent’s practice of law be limited solely to his practice of law with the firm of which he has been a member and it is further
ORDERED that respondent’s motion for an extension of time to file a motion for reconsideration is granted; the motion for reconsideration is to be filed and served no later than August 23, 1990.